       Case 7:18-cv-00107-DC-RCG Document 30-1 Filed 02/20/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                    §
SCOTT McCANDLESS, Individually and               §
On Behalf of All Others Similarly Situated,      §
                                                 §
        Plaintiffs,                              §          NO. 7:18-CV-107-DC
                                                 §
vs.                                              §
                                                 §
TNT CRANE AND RIGGING, INC.,                     §
                                                 §
        Defendant.
                                                 §


      AGREED ORDER FOR NOTICE TO CONDITIONALLY CERTIFIED CLASS


        On this day, the Court considered the Parties Agreed Motion to Send Notice to

 Conditionally Certified Class (the “Motion”). Having considered the pleadings on file, the

 evidence, and the arguments of counsel, the Court is of the opinion that the Motion should be,

 and is hereby, GRANTED in its entirety.

        The Court previously conditionally certified a FLSA class consisting of “ALL

 CURRENT AND FORMER CRANE OPERATORS OF DEFENDANT WHO WORKED OUT

 OF DEFENDANT’S MIDLAND, SAN ANTONIO, OR HOUSTON YARDS AT ANY TIME

 IN THE LAST THREE YEARS.” (the “Putative Class Members”). Dkt. Nos. 28 and 29.

        It is, therefore, ORDERED that the Court authorizes the expedited issuance of the Notice

 of Collective Action and Consent Forms the parties filed as Exhibit A to the Motion, to be

 delivered to the Putative Class Members by first class United States mail. In addition, Plaintiff’s

 counsel may also make available the Notice of Collective Action and Consent Forms the parties

 filed as Exhibit A to the Motion on a website solely dedicated to disseminating the Notice of

 Collective Action and Consent Form.
      Case 7:18-cv-00107-DC-RCG Document 30-1 Filed 02/20/19 Page 2 of 4



       It is further ORDERED that, in addition to delivery of the Notice and Consent Forms by

mail, the Court authorizes Plaintiff’s counsel to issue the Text Message Notice that the parties

filed as Exhibit B to the Motion, to be delivered or otherwise disseminated by text message to all

Putative Class Members for whom Defendant has provided a working mobile telephone number.

For purposes of this Order, “working mobile telephone number” shall mean a mobile telephone

number that does not reject text messages and (1) for current employees, either a mobile

telephone number maintained as a result of the Putative Class Members’ employment with

Defendant or a personal mobile telephone number, or (2) for former employees, a personal

mobile telephone number only.

       It is further ORDERED that Plaintiff’s counsel may e-mail the Notice of Collective

Action and Consent Forms filed as Exhibit A to the Motion only to Putative Class Members for

whom Defendant has not provided a working mobile telephone number and for whom Defendant

has provided a working e-mail address. For purposes of this Order, “working e-mail address”

shall mean an e-mail address that does not bounce-back e-mails as undeliverable and (1) for

current employees, either an e-mail address maintained as a result of the Putative Class

Members’ employment with Defendant or a personal e-mail address, or (2) for former

employees, a personal e-mail address only.

       It is further ORDERED that the Court authorizes the expedited issuance of the Social

Media Notice of Collective Action filed as Exhibit C to the Motion, to be delivered or otherwise

disseminated through Facebook and/or LinkedIn only to Putative Class Members for whom

Defendant has not provided either a working mobile telephone number or a working e-mail

address.
      Case 7:18-cv-00107-DC-RCG Document 30-1 Filed 02/20/19 Page 3 of 4



          It is further ORDERED that counsel for Plaintiff may contact Putative Class Members

by telephone only to verify mailing addresses or email addresses and to send the Text Message

Notice.

          It is further ORDERED that Plaintiff is authorized to offer the Putative Class Members

the option to consent to join this collective action through the use of electronic signatures using

Adobe Sign, or similar electronic signature platform.

          It is further ORDERED that the Parties shall comply with the following schedule:

 No later than 10 days from the   Defendant shall provide to Class Counsel in Excel (.xlsx)
 date of this Order               format the following information regarding all Putative
                                  Class Members: full name; last known mailing address(es)
                                  with city, state, and Zip Code; all known email address(es);
                                  beginning date(s) of employment; ending date(s) of
                                  employment (if applicable); and all mobile telephone
                                  number(s).
 Within 30 days of receiving the Class Counsel shall send a copy of the Court-approved
 contact information for all      Notice and Consent Form to the Putative Class Members
 Putative Class Members           by First Class U.S. Mail; Class Counsel may send the
                                  Court-approved Text Message Notice of Collective Action
                                  through text message to the Putative Class Members; Class
                                  Counsel may send a copy of the Court-approved Notice
                                  and Consent Form to the Putative Class Members by e-
                                  mail to any Putative Class Members for whom Defendants
                                  have not provided a working mobile telephone number;
                                  Class Counsel may send the Court-approved Social Media
                                  Notice of Collective Action to Putative Class Members
                                  through Facebook and/or LinkedIn for any Putative Class
                                  Members for whom Defendants have not provided either a
                                  working mobile telephone number or working e-mail
                                  address; and Class Counsel may make the Notice and
                                  Consent Form available on a website solely dedicated to
                                  disseminating notice.
 Within 3 business days of the    Class Counsel shall file an Advisory with the Court
 initial mailing of the Notice of indicating the date of mailing of the Notice of Collective
 Collective Action                Action and Consent Form.
 60 days from the initial             The Putative Class Members shall have 60 days to return
 mailing of Notice and Consent        their signed Consent forms to Class Counsel for filing with
 Forms to Putative Class              the Court (the “Notice Period”).
 Members
      Case 7:18-cv-00107-DC-RCG Document 30-1 Filed 02/20/19 Page 4 of 4



 No later than 15 days after the   Class Counsel shall file with the Court all signed Consents
 close of the Notice Period        to Join.




It is so ordered.



        Signed this ____ day of ___________________, 2019.




                                           _________________________________
                                           DAVID COUNTS
                                           UNITED STATES DISTRICT JUDGE
